                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

IMPLICIT, LLC,                                   §
     Plaintiff,                                  §
                                                 §
v.                                               §
                                                 §
IMPERVA, INC.                                    §
                                                          Case No. 2:19-cv-00040-JRG-RSP
                                                 §
                                                          LEAD CASE
                                                 §
FORTINET, INC.                                   §
                                                          Case No. 2:19-cv-00039-JRG-RSP
                                                 §
                                                 §
JUNIPER NETWORKS, INC.                           §
                                                          Case No. 2:19-cv-00037-JRG-RSP
                                                 §
                                                 §
SOPHOS LTD.                                      §
                                                          Case No. 2:19-cv-00042-JRG-RSP
                                                 §
        Defendants.                              §

                                    PROTECTIVE ORDER
       WHEREAS, Plaintiff Implicit LLC and Defendants Imperva, Inc., Fortinet, Inc., Juniper

Networks, Inc., and Sophos Ltd., hereafter referred to as “the Parties,” believe that certain

information that is or will be encompassed by discovery demands by the Parties involves the

production or disclosure of trade secrets, confidential business information, or other proprietary

information;

       WHEREAS, the Parties seek a protective order limiting disclosure thereof in accordance with

Federal Rule of Civil Procedure 26(c):

       THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

1.     Each Party may designate as confidential for protection under this Order, in whole or in part,

       any document, information or material that constitutes or includes, in whole or in part,

       confidential or proprietary information or trade secrets of the Party or a Third Party to whom




                                                 1
      the Party reasonably believes it owes an obligation of confidentiality with respect to such

      document, information or material (“Protected Material”). Protected Material shall be

      designated by the Party producing it by affixing a legend or stamp on such document,

      information or material as follows: “CONFIDENTIAL.” The word “CONFIDENTIAL”

      shall be placed clearly on each page of the Protected Material (except deposition and hearing

      transcripts) for which such protection is sought. For deposition and hearing transcripts, the

      word “CONFIDENTIAL” shall be placed on the cover page of the transcript (if not already

      present on the cover page of the transcript when received from the court reporter) by each

      attorney receiving a copy of the transcript after that attorney receives notice of the

      designation of some or all of that transcript as “CONFIDENTIAL.”

2.    Any document produced under Patent Rules 2-2, 3-2, and/or 3-4 before issuance of this

      Order with the designation “Confidential” or “Confidential - Outside Attorneys’ Eyes Only”

      shall receive the same treatment as if designated “RESTRICTED - ATTORNEYS’ EYES

      ONLY” under this Order, unless and until such document is redesignated to have a different

      classification under this Order.

3.    With respect to documents, information or material designated “CONFIDENTIAL,

      “RESTRICTED - ATTORNEYS’ EYES ONLY,” “HIGHLY CONFIDENTIAL –

      RESTRICTED LICENSES – OUTSIDE COUNSELS’ EYES ONLY,” or “RESTRICTED

      CONFIDENTIAL SOURCE CODE” (“DESIGNATED MATERIAL”),1 subject to the

      provisions herein and unless otherwise stated, this Order governs, without limitation: (a)



      1
         The term DESIGNATED MATERIAL is used throughout this Protective Order to refer
to the class of materials designated as “CONFIDENTIAL,” “RESTRICTED - ATTORNEYS’
EYES ONLY,” “HIGHLY CONFIDENTIAL – RESTRICTED LICENSES – OUTSIDE
COUNSELS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE,” both
individually and collectively.


                                                2
     all documents, electronically stored information, and/or things as defined by the Federal

     Rules of Civil Procedure; (b) all pretrial, hearing or deposition testimony, or documents

     marked as exhibits or for identification in depositions and hearings; (c) pretrial pleadings,

     exhibits to pleadings and other court filings; (d) affidavits; and (e) stipulations. All copies,

     reproductions, extracts, digests and complete or partial summaries prepared from any

     DESIGNATED MATERIALS shall also be considered DESIGNATED MATERIAL and

     treated as such under this Order.

4.   A designation of Protected Material (i.e., “CONFIDENTIAL,” “RESTRICTED -

     ATTORNEYS’ EYES ONLY,” “HIGHLY CONFIDENTIAL – RESTRICTED

     LICENSES       –   OUTSIDE        COUNSELS’        EYES      ONLY,”      or   “RESTRICTED

     CONFIDENTIAL SOURCE CODE”) may be made at any time.                             Inadvertent or

     unintentional production of documents, information or material that has not been

     designated as DESIGNATED MATERIAL shall not be deemed a waiver in whole or in part

     of a claim for confidential treatment. Any party that inadvertently or unintentionally

     produces Protected Material without designating it as DESIGNATED MATERIAL may

     request destruction of that Protected Material by notifying the recipient(s), as soon as

     reasonably possible after the producing Party becomes aware of the inadvertent or

     unintentional disclosure, and providing replacement Protected Material that is properly

     designated. The recipient(s) shall then destroy all copies of the inadvertently or

     unintentionally produced Protected Materials and any documents, information or material

     derived from or based thereon.

5.   “CONFIDENTIAL” documents, information and material may be disclosed only to the

     following persons, except upon receipt of the prior written consent of the designating party,




                                                3
     upon order of the Court, or as set forth in paragraph 12 herein:

     (a)    outside counsel of record in this Action for the Parties;

     (b)    employees of such counsel assigned to and reasonably necessary to assist such
            counsel in the litigation of this Action;

     (c)    in-house counsel for the Parties who either have responsibility for making decisions
            dealing directly with the litigation of this Action, or who are assisting outside
            counsel in the litigation of this Action;

     (d)    up to and including three (3) designated representatives of each of the Parties to the
            extent reasonably necessary for the litigation of this Action, except that either party
            may in good faith request the other party’s consent to designate one or more
            additional representatives, the other party shall not unreasonably withhold such
            consent, and the requesting party may seek leave of Court to designate such
            additional representative(s) if the requesting party believes the other party has
            unreasonably withheld such consent;

     (e)    outside consultants or experts (i.e., not existing employees or affiliates of a Party or
            an affiliate of a Party) retained for the purpose of this litigation, provided that: (1)
            such consultants or experts are not presently employed by the Parties hereto for
            purposes other than this Action; (2) before access is given, the consultant or expert
            has completed the Undertaking attached as Exhibit A hereto and the same is served
            upon the producing Party with a current curriculum vitae of the consultant or expert
            at least ten (10) days before access to the Protected Material is to be given to that
            consultant or Undertaking to object to and notify the receiving Party in writing that
            it objects to disclosure of Protected Material to the consultant or expert. The Parties
            agree to promptly confer and use good faith to resolve any such objection. If the
            Parties are unable to resolve any objection, the objecting Party may file a motion
            with the Court within fifteen (15) days of the notice, or within such other time as the
            Parties may agree, seeking a protective order with respect to the proposed disclosure.
            The objecting Party shall have the burden of proving the need for a protective order.
            No disclosure shall occur until all such objections are resolved by agreement or
            Court order;

     (f)    independent litigation support services, including persons working for or as court
            reporters, graphics or design services, jury or trial consulting services, and
            photocopy, document imaging, and database services retained by counsel and
            reasonably necessary to assist counsel with the litigation of this Action; and

     (g)    the Court and its personnel.

6.   A Party shall designate documents, information or material as “CONFIDENTIAL” only

     upon a good faith belief that the documents, information or material contains confidential



                                               4
     or proprietary information or trade secrets of the Party or a Third Party to whom the Party

     reasonably believes it owes an obligation of confidentiality with respect to such documents,

     information or material.

7.   Documents, information or material produced pursuant to any discovery request in this

     Action, including but not limited to Protected Material designated as DESIGNATED

     MATERIAL, shall be used by the Parties only in the litigation of this Action and shall not

     be used for any other purpose. Any person or entity who obtains access to DESIGNATED

     MATERIAL or the contents thereof pursuant to this Order shall not make any copies,

     duplicates, extracts, summaries or descriptions of such DESIGNATED MATERIAL or any

     portion thereof except as may be reasonably necessary in the litigation of this Action. Any

     such copies, duplicates, extracts, summaries or descriptions shall be classified

     DESIGNATED MATERIALS and subject to all of the terms and conditions of this Order.

8.   To the extent a producing Party believes that certain Protected Material qualifying to be

     designated CONFIDENTIAL is so sensitive that its dissemination deserves even further

     limitation, the producing Party may designate such Protected Material “RESTRICTED --

     ATTORNEYS’ EYES ONLY”; to the extent such Protected Material includes license

     agreements between a Party (or any predecessor to a Party) and third parties with respect

     to the patents-in-suit, the producing Party may designate such Protected Material as

     “HIGHLY CONFIDENTIAL – RESTRICTED LICENSES – OUTSIDE COUNSELS’

     EYES ONLY”; or to the extent such Protected Material includes computer source code

     and/or live data (that is, data as it exists residing in a database or databases) (“Source Code

     Material”), the producing Party may designate such Protected Material as “RESTRICTED

     CONFIDENTIAL SOURCE CODE.”



                                               5
9.    For Protected Material designated RESTRICTED -- ATTORNEYS’ EYES ONLY, access

      to, and disclosure of, such Protected Material shall be limited to individuals listed in

      paragraphs 5(a-c) and (e-g); provided, however, that access by in-house counsel pursuant to

      paragraph 5(c) be limited to in-house counsel who exercise no competitive decision-making

      authority on behalf of the client.

10.   For Protected Material designated HIGHLY CONFIDENTIAL – RESTRICTED

      LICENSES – OUTSIDE COUNSELS’ EYES ONLY, access to, and disclosure of, such

      Protected Material shall be limited to individuals listed in paragraphs 5(a-b) and (e-g).

11.   For Protected Material designated “RESTRICTED CONFIDENTIAL SOURCE CODE,”

      the following additional restrictions apply:

      (a)    Access to a Party’s Source Code Material shall be provided only on a “stand-alone”
             computer (that is, the computer may not be linked to any network, including a local
             area network (“LAN”), an intranet or the Internet) along with an external monitor
             of at least 24 inches (purchased and shipped by the Receiving Party) and an
             external mouse. The stand-alone computer may, at the Producing Party’s election,
             be (i) connected to a printer, or (ii) include a print driver capable of printing
             electronic copies for temporary storage on the “stand-alone” computers for
             subsequent printing by the producing party for the limited purposes pursuant to
             paragraphs 11(h and m) below. Additionally, the stand-alone computer may only
             be located at the offices of the producing Party or at the offices of the producing
             Party’s outside counsel. The Receiving Party shall be entitled to take handwritten
             notes (non-electronic) relating to the Source Code but may not copy the Source
             Code into such notes. Any such notes shall not include copies or reproductions of
             portions of the source code; however, the notes may contain filenames, directory
             names, module names, class names, parameter names, variable names, function
             names, method names, version names/numbers, summarization of comments, or
             procedure names. An individual inspecting Source Code may not otherwise take
             into the Source Code review room any device with network or recording
             functionality or a camera.

      (b)    The receiving Party shall make reasonable efforts to restrict its requests for such
             access to the stand-alone computer(s) to normal business hours, which for purposes
             of this paragraph shall be 9:00 a.m. through 6:00 p.m. However, upon reasonable
             notice from the receiving party, the producing Party shall make reasonable efforts to
             accommodate the receiving Party’s request for access to the stand-alone computer(s)
             outside of normal business hours. The Parties agree to cooperate in good faith such


                                                6
      that maintaining the producing Party’s Source Code Material at the offices of the
      producing Party or at the offices of its outside counsel shall not unreasonably
      hinder the receiving Party’s ability to efficiently and effectively conduct the
      prosecution or defense of this Action. The computer containing Source Code will
      be made available for inspection, upon reasonable notice to the Producing
      Party which shall not be less than five (5) business days in advance of the
      requested inspection. Each time a person accesses the Source Code, the person
      shall sign a sign-in sheet prior to, and a sign-out sheet subsequent to, accessing
      the Source Code including the name of the person accessing, the date and time in
      and out, and whether any hard copies were requested.

(c)   The producing Party shall provide the receiving Party with information explaining
      how to start, log on to, and operate the stand-alone computer(s) in order to access the
      produced Source Code Material on the stand-alone computer(s);

(d)   The producing Party will produce Source Code Material in native, computer
      searchable format on the stand-alone computer(s) as described above, with
      versioning or source control for the produced Source Code Material—or other
      indication of whether the code is currently operational—to the extent available as
      the Source Code Material is stored in the ordinary course of business. The
      producing Party will not produce Source Code Material in compressed archives
      except to the extent that that is how it is maintained in the ordinary course of
      business. Computer searchable format means electronic files containing native
      text not produced through any process involving optical character recognition. The
      Producing Party shall install tools that are sufficient for viewing and searching the
      code produced, on the platform produced. The Receiving Party shall provide the
      software tools to the Producing Party via download link or on a CD/DVD/USB
      drive (in addition to any necessary licenses), at least five (5) business days in
      advance of the date upon which the Receiving Party wishes to have the software
      tools available for use on the Stand-Alone Computer. The Receiving Party’s
      outside counsel and/or experts or consultants may also request that additional
      software tools for reviewing and searching Source Code be installed on the
      Standalone Computer. Absent agreement of the Producing Party or order of the
      Court, the Receiving Party shall not use any compilers, interpreters or simulators
      in connection with the Producing Party's source code. A Producing Party shall
      produce Source Code on the stand-alone computer as the Source Code is kept in
      the ordinary course of the Producing Party’s business (i.e., with its directory
      structure). Where certain components of the produced directory structure are not
      reasonably relevant to the case, such components may be redacted.

(e)   Access to Protected Material desi gn at ed “RESTRICTED CONFIDENTIAL -
      SOURCE CODE” shall be limited to outside counsel and up to three (3) at any one




                                         7
      time, and no more than seven (7) total outside consultants or experts (i.e., not
      existing employees or affiliates of a Party or an affiliate of a Party) retained for the
      purpose of this litigation and approved to access such Protected Materials pursuant
      to paragraph 5(e) above. A receiving Party may include excerpts of Source Code
      Material in a pleading, exhibit, expert report, discovery document, deposition
      transcript, other Court document, provided that the Source Code Documents are
      appropriately marked under this Order, restricted to those who are entitled to have
      access to them as specified herein, and, if filed with the Court, filed under seal in
      accordance with the Court’s rules, procedures and orders;

(f)   To the extent portions of Source Code Material are quoted in a Source Code
      Document, either (1) the entire Source Code Document will be stamped and treated
      as RESTRICTED CONFIDENTIAL SOURCE CODE or (2) those pages
      containing quoted Source Code Material will be separately stamped and treated as
      RESTRICTED CONFIDENTIAL SOURCE CODE. However, quoting filenames,
      directory names, module names, class names, parameter names, variable names,
      function names, method names, version names/numbers, summarization of
      comments, or procedure names (e.g., for note-taking or identification purposes)
      does not render the underlying document a Source Code Document;

(g)   Except as set forth in paragraph 11(e) above and 11(m), no electronic copies of
      Source Code Material shall be made without prior written consent of the producing
      Party, except as necessary to create documents which, pursuant to the Court’s rules,
      procedures and order, must be filed or served electronically;

(h)   The receiving Party shall be permitted to make up to five hundred pages (500) of
      printouts and photocopies of a Party’s Source Code Material, all of which shall be
      designated and clearly labeled “RESTRICTED CONFIDENTIAL SOURCE
      CODE,” and the receiving Party shall maintain a log of all such files that are
      printed or photocopied. Should the receiving Party contend that additional
      printouts are necessary, the parties agree to meet and confer in good faith
      concerning the necessity for and number of additional printouts to be permitted.
      Printouts shall be printed in black and white. The Receiving Party shall not print
      Source Code Material in order to review blocks of Source Code Material elsewhere
      in the first instance, i.e., as an alternative to reviewing that Source Code Material
      electronically on the stand-alone, secure computer, as the Parties acknowledge and
      agree that the purpose of the protections herein would be frustrated by printing
      portions of code for review and analysis elsewhere.

(i)   Should such printouts or photocopies be transferred back to electronic media, such
      media shall be labeled “RESTRICTED CONFIDENTIAL SOURCE CODE” and
      shall continue to be treated as such;




                                         8
      (j)    The Receiving Party may request that the Producing Party make no more than three
             (3) additional paper copies of any portions of the Source Code printed, not
             including copies attached to court filings or used at depositions, and the Receiving
             Party shall maintain a log of all paper copies of the Source Code.

      (k)    Whenever printouts of Source Code Material are requested to be made, the
             Producing Party may retain a copy, along with an identification of when the
             printouts were made and who made them;

      (l)    If the receiving Party’s outside counsel, consultants, or experts obtain printouts or
             photocopies of Source Code Material, the receiving Party shall ensure that such
             outside counsel, consultants, or experts keep the printouts or photocopies in a
             secured locked area in the offices of such outside counsel, consultants, or expert.
             The receiving Party may also temporarily keep the printouts or photocopies at: (i) the
             Court for any proceedings(s) relating to the Source Code Material, for the dates
             associated with the proceeding(s); (ii) the sites where any deposition(s) relating to
             the Source Code Material are taken, for the dates associated with the deposition(s);
             and (iii) any intermediate location reasonably necessary to transport the printouts or
             photocopies (e.g., a hotel prior to a Court proceeding or deposition);

      (m)    A producing Party’s Source Code Material may only be transported by the receiving
             Party at the direction of a person authorized under paragraph 11(e) above to another
             person authorized under paragraph 10(e) above, on paper or removable electronic
             media (e.g., a DVD, CD-ROM, or flash memory “stick”) via hand carry, Federal
             Express or other similarly reliable courier. Source Code Material may only be
             transported electronically for the purpose of Court proceeding(s) or filings or
             deposition(s), as set forth in paragraph 11(l) above and is at all times subject to the
             transport restrictions set forth herein; and

      (n)    All RESTRICTED CONFIDENTIAL - SOURCE CODE materials utilized during
             a deposition or marked as an exhibit at a deposition will be retrieved by the party
             conducting the deposition at the end of each day. At no time, will any
             RESTRICTED CONFIDENTIAL - SOURCE CODE material be given to or left
             with the Court Reporter.

12.   Any attorney representing Plaintiff, whether in-house or outside counsel, and any person

      associated with Plaintiff and permitted to receive Defendant’s Protected Material that is

      designated   RESTRICTED         --   ATTORNEYS’          EYES     ONLY or RESTRICTED

      CONFIDENTIAL SOURCE CODE (collectively “HIGHLY SENSITIVE MATERIAL”),

      who obtains, receives, has access to, or otherwise learns, in whole or in part, the




                                                9
Defendant’s HIGHLY SENSITIVE MATERIAL under this Order shall not prepare,

prosecute, supervise, or assist in the preparation or prosecution of any patent application

pertaining to the field of the invention of the patents-in-suit on behalf of the Plaintiff or its

acquirer, successor, predecessor, or other affiliate during the pendency of this Action and for

one year after its conclusion, including any appeals. Nothing in this Section shall prevent

any attorney from sending non-confidential prior art to an attorney involved in patent

prosecution for purposes of ensuring that such prior art is submitted to the U.S. Patent and

Trademark Office (or any similar agency of a foreign government) to assist a patent

applicant in complying with its duty of candor. Nothing in this provision shall apply to

reexamination proceedings, inter partes review, covered business method review, or post

grant review, except that such prosecution bar shall extend to assistance or participation in

discussions relating to drafting or amending claims in reexamination, inter partes review,

covered business method review, or post grant review proceedings. To ensure compliance

with the purpose of this provision, Plaintiff shall create an “Ethical Wall” between those

persons with access to HIGHLY SENSITIVE MATERIAL and any individuals who, on

behalf of Plaintiff or its acquirer, successor, predecessor, or other affiliate, prepare,

prosecute, supervise or assist in the preparation or prosecution of any patent application

pertaining to the field of invention of the patent-in-suit. This provision is not intended to

and does not preclude an attorney, whether in-house or outside counsel representing a Party

who obtains, receives, has access to, or otherwise learns, in whole or in part, the other

Party’s HIGHLY SENSITIVE MATERIAL under this Order, from representing a Party in

any post-grant proceedings, including but not limited to inter partes review or ex parte

review, provided they do not advise on, consult on, prepare, draft, or edit any amendment



                                           10
      to specifications or claims in those proceedings.

13.   Nothing in this Order shall require production of documents, information or other material

      that a Party contends is protected from disclosure by the attorney-client privilege, the work

      product doctrine, or other privilege, doctrine, or immunity. If documents, information or

      other material subject to a claim of attorney-client privilege, work product doctrine, or other

      privilege, doctrine, or immunity is inadvertently or unintentionally produced, such

      production shall in no way prejudice or otherwise constitute a waiver of, or estoppel as to,

      any such privilege, doctrine, or immunity. Any Party that inadvertently or unintentionally

      produces documents, information or other material it reasonably believes are protected under

      the attorney-client privilege, work product doctrine, or other privilege, doctrine, or immunity

      may obtain the return of such documents, information or other material by promptly

      notifying the recipient(s) and providing a privilege log for the inadvertently or

      unintentionally produced documents, information or other material. The recipient(s) shall

      gather and return all copies of such documents, information or other material to the

      producing Party, except for any pages containing privileged or otherwise protected markings

      by the recipient(s), which pages shall instead be destroyed and certified as such to the

      producing Party.

14.   There shall be no disclosure of any DESIGNATED MATERIAL by any person authorized

      to have access thereto to any person who is not authorized for such access under this Order.

      The Parties are hereby ORDERED to safeguard all such documents, information and

      material to protect against disclosure to any unauthorized persons or entities.

15.   Nothing contained herein shall be construed to prejudice any Party’s right to use any

      DESIGNATED MATERIAL in taking testimony at any deposition or hearing provided that



                                                11
      the DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i) eligible to have

      access to the DESIGNATED MATERIAL by virtue of his or her employment with the

      designating party, (ii) identified in the DESIGNATED MATERIAL as an author, addressee,

      or copy recipient of such information, (iii) although not identified as an author, addressee,

      or copy recipient of such DESIGNATED MATERIAL, has, in the ordinary course of

      business, seen such DESIGNATED MATERIAL, (iv) a current or former officer, director

      or employee of the producing Party or a current or former officer, director or employee of

      a company affiliated with the producing Party; (v) counsel for a Party, including outside

      counsel and in-house counsel (subject to paragraph 9 of this Order); (vi) an independent

      contractor, consultant, and/or expert retained for the purpose of this litigation; (vii) court

      reporters and videographers; (viii) the Court; or (ix) other persons entitled hereunder to

      access to DESIGNATED MATERIAL. DESIGNATED MATERIAL shall not be disclosed

      to any other persons unless prior authorization is obtained from counsel representing the

      producing Party or from the Court.

16.   Parties may, at the deposition or hearing or within thirty (30) days after receipt of a

      deposition or hearing transcript, designate the deposition or hearing transcript or any portion

      thereof as “CONFIDENTIAL,” “RESTRICTED - ATTORNEY’ EYES ONLY,”

      “HIGHLY CONFIDENTIAL – RESTRICTED LICENSES – OUTSIDE COUNSELS’

      EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE” pursuant to this

      Order. Access to the deposition or hearing transcript so designated shall be limited in

      accordance with the terms of this Order. Until expiration of the 30-day period, the entire

      deposition or hearing transcript shall be treated as confidential.

17.   Any DESIGNATED MATERIAL that is filed with the Court shall be filed under seal and



                                                12
      shall remain under seal until further order of the Court. The filing party shall be responsible

      for informing the Clerk of the Court that the filing should be sealed and for placing the

      legend “FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER” above the

      caption and conspicuously on each page of the filing. Exhibits to a filing shall conform to

      the labeling requirements set forth in this Order. If a pretrial pleading filed with the Court,

      or an exhibit thereto, discloses or relies on confidential documents, information or material,

      such confidential portions shall be redacted to the extent necessary and the pleading or

      exhibit filed publicly with the Court.

18.   The Order applies to pretrial discovery. Any use of Protected Material at trial shall be

      governed by a separate agreement or order. Nothing in this Order shall be deemed to

      prevent the Parties from introducing any DESIGNATED MATERIAL into evidence at the

      trial of this Action, or from using any information contained in DESIGNATED

      MATERIAL at the trial of this Action, subject to any pretrial order issued by this Court.

19.   A Party may request in writing to the other Party that the designation given to any

      DESIGNATED MATERIAL be modified or withdrawn. If the designating Party does not

      agree to redesignation within ten (10) days of receipt of the written request, the requesting

      Party may apply to the Court for relief. Upon any such application to the Court, the burden

      shall be on the designating Party to show why its classification is proper. Such application

      shall be treated procedurally as a motion to compel pursuant to Federal Rules of Civil

      Procedure 37, subject to the Rule’s provisions relating to sanctions.        In making such

      application, the requirements of the Federal Rules of Civil Procedure and the Local Rules

      of the Court shall be met.     Pending the Court’s determination of the application, the

      designation of the designating Party shall be maintained.



                                                13
20.   Each outside consultant, designated representative, or expert to whom DESIGNATED

      MATERIAL is disclosed in accordance with the terms of this Order shall be advised by

      counsel of the terms of this Order, shall be informed that he or she is subject to the terms

      and conditions of this Order, and shall sign an acknowledgment that he or she has received

      a copy of, has read, and has agreed to be bound by this Order.             A copy of the

      acknowledgment form is attached as Appendix A.

21.   To the extent that any discovery is taken of persons who are not Parties to this Action

      (“Third Parties”) and in the event that such Third Parties contended the discovery sought

      involves trade secrets, confidential business information, or other proprietary information,

      then such Third Parties may agree to be bound by this Order.

22.   To the extent that discovery or testimony is taken of Third Parties, the Third Parties may

      designate as “CONFIDENTIAL,” HIGHLY CONFIDENTIAL – RESTRICTED

      LICENSES – OUTSIDE COUNSELS’ EYES ONLY,” or “RESTRICTED --

      ATTORNEYS’ EYES ONLY” any documents, information or other material, in whole or

      in part, produced or given by such Third Parties. The Third Parties shall have ten (10) days

      after production of such documents, information or other materials to make such a

      designation. Until that time period lapses or until such a designation has been made,

      whichever occurs sooner, all documents, information or other material so produced or given

      shall be treated as “CONFIDENTIAL” in accordance with this Order.

23.   Within thirty (30) days of final termination of this Action, including any appeals, all

      DESIGNATED MATERIAL, including all copies, duplicates, abstracts, indexes, summaries,

      descriptions, and excerpts or extracts thereof (excluding excerpts or extracts incorporated

      into any privileged memoranda of the Parties and materials which have been admitted into



                                               14
      evidence in this Action), shall at the producing Party’s election either be returned to the

      producing Party or be destroyed. The receiving Party shall verify the return or destruction

      by affidavit furnished to the producing Party, upon the producing Party’s request.

24.   The failure to designate documents, information or material in accordance with this Order

      and the failure to object to a designation at a given time shall not preclude the filing of a

      motion at a later date seeking to impose such designation or challenging the propriety

      thereof. The entry of this Order and/or the production of documents, information and

      material hereunder shall in no way constitute a waiver of any objection to the furnishing

      thereof, all such objections being hereby preserved.

25.   Any Party knowing or believing that any other party is in violation of or intends to violate

      this Order and has raised the question of violation or potential violation with the opposing

      party and has been unable to resolve the matter by agreement may move the Court for such

      relief as may be appropriate in the circumstances. Pending disposition of the motion by the

      Court, the Party alleged to be in violation of or intending to violate this Order shall

      discontinue the performance of and/or shall not undertake the further performance of any

      action alleged to constitute a violation of this Order.

26.   Production of DESIGNATED MATERIAL by each of the Parties shall not be deemed a

      publication of the documents, information and material (or the contents thereof) produced

      so as to void or make voidable whatever claim the Parties may have as to the proprietary and

      confidential nature of the documents, information or other material or its contents.

27.   Nothing in this Order shall be construed to effect an abrogation, waiver or limitation of any

      kind on the rights of each of the Parties to assert any applicable discovery or trial privilege.

28.   Each of the Parties shall also retain the right to file a motion with the Court (a) to modify this



                                                 15
Order to allow disclosure of DESIGNATED MATERIAL to additional persons or entities

if reasonably necessary to prepare and present this Action and (b) to apply for additional

protection of DESIGNATED MATERIAL.
SIGNED this 3rd day of January, 2012.
SIGNED this 1st day of August, 2019.




                                             ____________________________________
                                             ROY S. PAYNE
                                             UNITED STATES MAGISTRATE JUDGE




                                        16
                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

IMPLICIT, LLC,                                 §
     Plaintiff,                                §
                                               §
v.                                             §
                                               §
IMPERVA, INC.                                  §
                                                        Case No. 2:19-cv-00040-JRG-RSP
                                               §
                                                        LEAD CASE
                                               §
FORTINET, INC.                                 §
                                                        Case No. 2:19-cv-00039-JRG-RSP
                                               §
                                               §
JUNIPER NETWORKS, INC.                         §
                                                        Case No. 2:19-cv-00037-JRG-RSP
                                               §
                                               §
SOPHOS LTD.                                    §
                                                        Case No. 2:19-cv-00042-JRG-RSP
                                               §
       Defendants.                             §




                            APPENDIX A
         UNDERTAKING OF EXPERTS OR CONSULTANTS REGARDING
                        PROTECTIVE ORDER
      I, ___________________________________________, declare that:

1.    My address is _________________________________________________________. My

      current employer is _________________________________________________. My

      current occupation is ________________________________________________.

2.    I have received a copy of the Protective Order in this action. I have carefully read and

      understand the provisions of the Protective Order.

3.    I will comply with all of the provisions of the Protective Order. I will hold in confidence,

      will not disclose to anyone not qualified under the Protective Order, and will use only for

      purposes    of this   action any information         designated   as   “CONFIDENTIAL,”



                                               1
      “RESTRICTED -- ATTORNEYS’ EYES ONLY,” “HIGHLY CONFIDENTIAL –

      RESTRICTED LICENSES – OUTSIDE COUNSELS’ EYES ONLY,” or “RESTRICTED

      CONFIDENTIAL SOURCE CODE” that is disclosed to me.

4.    Promptly upon termination of these actions, I will return all documents and things

      designated as “CONFIDENTIAL,” “RESTRICTED -- ATTORNEYS’ EYES ONLY,”

      “HIGHLY CONFIDENTIAL – RESTRICTED LICENSES – OUTSIDE COUNSELS’

      EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE” that came into

      my possession, and all documents and things that I have prepared relating thereto, to the

      outside counsel for the party by whom I am employed.

5.    I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

      Protective Order in this action.

      I declare under penalty of perjury that the foregoing is true and correct.

Signature ________________________________________

Date ____________________________________________




                                                2
